Citation Nr: 9908643	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for skin rash and 
pruritus, as a result of undiagnosed illness.

2.  Entitlement to service connection for headaches, as a 
result of undiagnosed illness.

3.  Entitlement to service connection for spots on the 
tongue, as a result of undiagnosed illness.

4.  Entitlement to service connection for hair loss, as a 
result of undiagnosed illness.

5.  Entitlement to service connection for pain in multiple 
joints, as a result of undiagnosed illness.

6.  Entitlement to an increased evaluation for a respiratory 
condition, with flu symptoms and fatigue, as due to 
undiagnosed illness, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

8.  Entitlement to an increased evaluation for left knee 
patellofemoral syndrome, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991, with service in the Southwest Asia Theater during the 
Persian Gulf War.  She also served in the Army Reserves prior 
to and subsequent to her period of active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 1995 and November 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The Board notes that prior unappealed RO decisions considered 
claims of entitlement to service connection for various 
disabilities on a direct basis.  A rating decision in 
December 1992 denied entitlement to service connection for 
headaches and a left hip disorder.  A rating decision in 
March 1994 denied entitlement to service connection for:  A 
skin disorder, including hyperpigmentation of the tongue; and 
left shoulder/arm strain, left elbow/forearm strain, left 
wrist strain, a left ankle disorder, back strain and neck 
strain.  In view of the above and the fact that the veteran's 
claim for service connection for the disabilities in question 
has been limited to the assertion that they are due to 
undiagnosed illnesses, the Board finds that the only service 
connection claim which is considered at this time on a direct 
basis (in addition to considering whether the condition is 
the result of an undiagnosed illness) is the claim for 
service connection for hair loss.  38 U.S.C.A. §§ 5107, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


FINDINGS OF FACT

1.  Diagnoses which account for the veteran's skin rash and 
pruritus have been rendered.

2.  A diagnosis of the veteran's headaches has been rendered.

3.  There is no medical evidence of a disability attributable 
to spots on the tongue.

4.  A diagnosis which accounts for the veteran's persistent 
loss of hair has not been rendered.

5.  Except for the left knee, left hip, and left shoulder, a 
diagnosis which accounts for pain in multiple joints has not 
been rendered.

6.  A respiratory condition, with flu symptoms and fatigue, 
is primarily manifested by:  A persistent nonproductive 
cough; FEV-1 of 79 percent of predicted, FEV-1/FVC of 102 
percent of predicted, and DLCO (SB) of 66 percent of 
predicted; and fatigue, which is not incapacitating and does 
not require bed rest; the disability is productive of no more 
than moderate impairment.

7.  PTSD is manifested by depression, intrusive recollections 
of being raped, sleep disturbance, and suicidal ideation; the 
disability is productive of considerable social and 
industrial impairment or occupational and social impairment 
with reduced reliability and productivity. 

8.  Left knee patellofemoral syndrome is manifested by pain 
on motion, without instability or subluxation; the disability 
is productive of no more than moderate impairment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for skin 
rash and pruritus, as a result of undiagnosed illness, is not 
well grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991); 
38 C.F.R. § 3.317 (1998).

2.  The claim of entitlement to service connection for 
headaches, as a result of undiagnosed illness, is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107; 38 C.F.R. § 3.317.

3.  The claim of entitlement to service connection for spots 
on the tongue, as a result of undiagnosed illness, is not 
well grounded.  38 U.S.C.A. §§ 1117, 5107; 38 C.F.R. § 3.317.

4.  Service connection for hair loss, as a result of 
undiagnosed illness, is warranted.  38 U.S.C.A. §§ 1117, 
5107; 38 C.F.R. § 3.317.

5.  Service connection for pain in multiple joints, not to 
include the left knee, left hip, or left shoulder, is 
warranted.  38 U.S.C.A. §§ 1117, 5107; 38 C.F.R. § 3.317.

6.  The schedular criteria for an evaluation in excess of 10 
percent for a respiratory condition, with flu symptoms and 
fatigue, as due to undiagnosed illness, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6600 (1996); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6600 (1998).

7.  The schedular criteria for an evaluation of 50 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1998).

8.  The schedular criteria for an evaluation in excess of 20 
percent for left knee patellofemoral syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty, if the disability is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  (However, as noted in 
the Introduction section of this decision, all of the 
veteran's direct service connection claims, except for the 
claim of entitlement to service connection for hair loss, 
have been the subject of unappealed denials by the RO.)

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (1998).  
At the outset, however, prior to reaching the merits of the 
veteran's claims, the Board must determine whether the 
veteran has crossed the threshold of establishing well-
grounded claims.  Statutory law as enacted by the Congress 
charges a claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim has been 
defined by the United States Court of Appeals for Veterans 
Claims (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

With regard to the claim for service connection for skin rash 
and pruritus, the veteran's service medical records are 
negative for complaints or findings concerning the skin.  In 
April 1991, in a report of medical history for departure from 
Saudi Arabia, the veteran denied having or having had skin 
disease.

In testimony at a personal hearing in May 1997, the veteran 
stated that a skin rash and other problems started "right 
away" after her return to the United States from the Persian 
Gulf.  Since her separation from service, the veteran has 
complained of a rash on various parts of her body, and 
itching.

In February 1995, a biopsy of skin from the veteran's right 
thumb was performed, and the specimen was analyzed at a VA 
pathology laboratory.  The diagnosis was chronic dermatitis.

In March 1995, a VA dermatologist reported that the veteran 
suffered from chronic dermatitis of uncertain etiology.

At a VA examination in August 1995, a history of chronic 
dermatitis of the hands and feet, and tinea pedis, was noted.

At a VA skin examination in November 1997, the examiner found 
the veteran to have hyperpigmented patches below the breasts, 
around the base of the neck, and on the left wrist.  No 
erythema or other skin findings were noted.  The assessment 
was post inflammatory hyperpigmentation.

At a VA dermatology clinic in March 1998, xerosis, or 
abnormally dry skin, and tinea pedis were noted.

The evidence of record thus shows that the veteran's post 
service skin condition is not the result of undiagnosed 
illness, but rather has been diagnosed as chronic dermatitis, 
xerosis, and tinea pedis.  The claim for service connection 
for skin rash and pruritus as a result of undiagnosed illness 
is thus not well grounded, and will be denied on that basis.  
38 U.S.C.A. §§ 1117, 5107(a); 38 C.F.R. § 3.317.

With regard to the veteran's claim of entitlement to service 
connection for headaches as a result of undiagnosed illness, 
the evidence of record includes findings that the veteran 
suffers from migraine headaches.  At a VA neurology 
examination in November 1997, diagnoses included migraine 
headaches, poorly controlled with analgesics.  At a VA 
neurology clinic in May 1998, impressions included:  Migraine 
headaches, without aura; transferred migraine; and analgesic 
rebound headaches.  As diagnoses of the veteran's headaches 
have been made, her claim for service connection for 
headaches as a result of undiagnosed illness is not well 
grounded and will be denied on that basis.  38 U.S.C.A. 
§§ 1117, 5107(a); 38 C.F.R. § 3.317.

With regard to the claim of entitlement to service connection 
for spots on the tongue as the result of undiagnosed illness, 
the Board notes that findings at a VA skin examination in 
April 1993 included a hyperpigmented area of the tongue.  At 
a VA dermatology clinic in April 1994, four macules on the 
distal tip of the tongue were noted.  No definite diagnosis 
of the spots on the veteran's tongue has been made.  However, 
in order to establish entitlement to service connection, 
there must be a showing of chronic disability.  In this case, 
there is no medical evidence that spots on the tongue have 
been productive of any disability.  For that reason, the 
claim for service connection for spots on the tongue as a 
result of undiagnosed illness is not well grounded and will 
be denied on that basis.  38 U.S.C.A. §§ 1117, 5107(a); 
38 C.F.R. § 3.317.

The Board recognizes that claims of entitlement to service 
connection for skin rash and pruritus, headaches, and spots 
on the tongue, as results of undiagnosed illness, are being 
disposed of in a manner which differs from that used by the 
RO.  The RO denied the veteran's claims on the merits, while 
the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for skin rash and pruritus, headaches, and 
spots on the tongue, as results of undiagnosed illness, 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483, 
1484-5 (Fed. Cir. 1997).

With regard to the claim of entitlement to service connection 
for hair loss as a result of undiagnosed illness, in February 
1994, at a VA clinic, it was noted that the veteran had hair 
loss.  In May 1994, a treating VA physician reported that 
there was no obvious organic basis for the veteran's hair 
loss.  In February 1995, a biopsy of skin from the veteran's 
scalp was found on pathological examination to be consistent 
with alopecia.

The Board notes that "alopecia" is defined as the absence of 
hair from skin areas where it normally is present.  Dorland's 
Illustrated Medical Dictionary, 50 (28th ed., 1994).  Based 
on that definition, the Board finds that "alopecia" is not a 
diagnosis of a recognized disease.

At a VA skin examination in August 1995, there was thinning 
of the hair on the veteran's scalp; a decreased number of 
eyelashes; absence of axillary hair; and sparse leg and arm 
hair.  No diagnosis to account for the veteran's hair loss 
was made.  The examiner stated that hypothyroidism was a 
possible diagnosis, but the veteran indicated that her 
thyroid levels had been normal.

At a VA dermatology clinic in March 1998, the veteran's 
complaints included loss of hair on the scalp and eyelashes.  
The relevant diagnosis was "trichorrhexis," which is defined 
as a condition in which the hair breaks.  Dorland's 
Illustrated Medical Dictionary at 1743 (28th ed., 1994).  The 
Board finds that "trichorrhexis" is not a diagnosis of a 
disease.  The Board therefore concludes that the veteran's 
persistent hair loss is a chronic disability resulting from 
an undiagnosed illness, and service connection for that 
disability is established.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

With regard to the claim of entitlement to service connection 
for pain in multiple joints, as a result of an undiagnosed 
illness, the Board initially notes that service connection is 
in effect for a disorder of the left knee, and the veteran's 
current claim relates to other joints.  The Board also notes 
that at a VA examination in March 1993 diagnoses included 
chronic tendinitis of the left hip.  In October 1993, a VA 
orthopedic clinic, in a referral to a physical therapy 
service, reported diagnoses of left trochanteric bursitis and 
left shoulder tendinitis.  Therefore, any complaints by the 
veteran concerning her left hip and left shoulder are not 
attributable to undiagnosed illness.

In March 1994, a physician who was treating the veteran at a 
VA Persian Gulf primary care clinic reported that she had 
diffuse myalgia/arthralgia.  In May 1994, the physician 
reported that there was no organic basis for diffuse 
myalgia/arthralgia.

"Myalgia" is defined as pain in a muscle or muscles.  
Dorland's Illustrated Medical Dictionary at 1085 (28th ed., 
1994); Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  
"Arthralgia" is defined as pain in a joint.  Dorland's 
Illustrated Medical Dictionary at 1085 (28th ed., 1994); 
Mykles v. Brown, 7 Vet. App. 372, 373 (1995).  Based on these 
definitions, the Board finds that "myalgia" and "arthralgia" 
are not diagnoses of diseases.

At a VA joints examination in August 1995, the veteran 
complained that all of her joints were hurting.  Except for 
the left knee, no definite diagnoses were made to account for 
the veteran's complaints of pain in multiple joints.

Upon careful review of the evidence, the Board finds that 
since separation from service the veteran has had pain in 
multiple joints (not to include the left knee, left hip, or 
left shoulder) which has not been found by physicians to be 
related to any definite diagnosis.  Service connection for 
pain in multiple joints, not to include the left knee, left 
hip, or left shoulder, as a result of undiagnosed illness, is 
thus established.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

II.  Increased Rating Claims, in General

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.



III.  Respiratory Condition, with Flu Symptoms and Fatigue

The veteran's service-connected respiratory condition has 
been rated as analogous to chronic bronchitis.  38 C.F.R. 
§ 4.20.

When the criteria for a rating of disability change during 
the pendency of an appeal, the version more favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The criteria for rating chronic bronchitis were revised, 
effective October 7, 1996, during the pendency of the 
veteran's appeal, and thus her respiratory condition will be 
evaluated under the former criteria (the "old" criteria) and 
the revised criteria (the "new" criteria).  

Under the old criteria for rating chronic bronchitis, 
38 C.F.R. § 4.97, Diagnostic Code 6600, provided that a 10 
percent evaluation was warranted for moderate chronic 
bronchitis manifested by considerable night or morning 
coughing, slight dyspnea on exercise, and scattered bilateral 
rales.  A 30 percent evaluation required moderately severe 
chronic bronchitis manifested by persistent coughing at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction.  

Under the new criteria, ratings are based on the results of 
pulmonary function tests, showing forced expiratory volume in 
one second (FEV-1), Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC), and Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)).  38 C.F.R. § 4.97, Diagnostic Code 6600, now 
provides that a 10 percent evaluation is warranted for FEV-1 
of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 
percent, or DLCO (SB) 66 to 80 percent predicted.  A 
30 percent evaluation requires FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 
to 65 percent predicted.

In the veteran's case, the record reveals that she suffers 
from chronic coughing, a fact which has been verified by her 
husband in a September 1998 statement.  The veteran testified 
at the hearing in May 1997 that, despite the use of inhalers, 
she has shortness of breath even at rest.

At a VA respiratory examination in November 1997, the veteran 
gave a history of a chronic, essentially nonproductive cough 
since she inhaled smoke from a burning oil field in the 
Persian Gulf.  On examination, the lungs were clear to 
auscultation; chest expansion, fremitus, and resonance were 
within normal limits for an obese person.  The diagnosis was 
chronic cough, suspected to be secondary to chronic 
sinusitis.

Pulmonary function tests in November 1997 showed:  FEV-1 of 
79 percent of predicted; FEV-1/FVC of 102 percent of 
predicted; and DLCO (SB) of 66 percent of predicted.

Under the new criteria, the recent pulmonary function tests 
warrant no more than a 10 percent rating, and so the issue 
for consideration becomes whether the criteria for a rating 
in excess of 10 percent, under the old criteria, have been 
met.  Although the veteran evidently does have persistent 
daily coughing, objective findings have not included 
considerable expectoration, rales throughout the chest, or 
beginning chronic airway obstruction.  In this connection, 
the Board notes that, at the pulmonary tests in November 
1997, only a mild restrictive ventilatory defect, with 
normalization after the use of an inhalant, was noted.  The 
Board therefore finds that the disability picture presented 
by the veteran's respiratory condition more nearly 
approximates a moderate rather than a moderately severe level 
of disability, and a rating in excess of 10 percent under the 
old criteria is not in order.

As the veteran's service-connected disability also includes 
fatigue, the disability may also be rated as chronic fatigue 
syndrome.  38 C.F.R. § 4.88b, Diagnostic Code 6354, provides 
that chronic fatigue syndrome manifested by debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion) or a combination of 
other signs or symptoms which wax and wane but result in 
periods of incapacitation of at least 1 but less than 2 
weeks' total duration per year or symptoms controlled by 
continuous medication warrants a 10 percent rating.  Chronic 
fatigue syndrome manifested by debilitating fatigue, 
cognitive impairments or a combination of other signs and 
symptoms which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level 
or which wax and wane, resulting in periods of incapacitation 
of at least 2 but less than 4 weeks' total duration per year 
warrants a 20 percent rating.  For the purpose of evaluating 
chronic fatigue syndrome, the condition will be considered 
incapacitating only when it requires bed rest and treatment 
by a physician.

In statements and testimony, the veteran has described 
herself as suffering from constant fatigue.  Her husband has 
confirmed that her activities at home, including care for 
their child, are limited by fatigue.  

The veteran has worked full time at a pharmaceutical plant 
for many years.  She has submitted a report of an evaluation 
by her supervisors in August 1997, which indicated that she 
needed to improve her speed of work and understanding of 
required procedures.

There is no evidence of record that the veteran has been 
incapacitated by fatigue, or that a physician has ordered bed 
rest because of fatigue, and, therefore, the criteria for a 
rating in excess of 10 percent for chronic fatigue syndrome 
have not been met.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

IV.  PTSD

After the veteran filed her claim for an increased rating for 
PTSD, the criteria for rating psychiatric disabilities were 
revised, effective November 7, 1996.  In that situation, the 
version more favorable to the veteran is to be applied.  
Karnas.

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
a 30 percent evaluation for PTSD required definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  In a precedent opinion, VA's 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93; 59 Fed. Reg. 4752 (1994).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
a 50 percent evaluation was warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and where 
the reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent rating 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating 
required that the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
individual must have been demonstrably unable to obtain or 
retain employment.

Effective November 7, 1996, PTSD is rated under new criteria 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 61 
Fed. Reg. 52695 (1996).

Under the new criteria, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week), difficulty in understanding 
complex commands; impairment of short and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

Under the revised criteria, a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); an inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  Gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In the veteran's case, records of her treatment at a VA 
mental health clinic and reports of VA psychiatric 
examinations disclose that she suffers from ongoing 
depression, which adversely affects her ability to function 
in the workplace and at home.  In May 1994, her treating VA 
psychiatrist reported that depression was clearly secondary 
to PTSD and caused significant impairment.  The veteran's 
husband has indicated that she has nightmares and cries in 
her sleep.  Her sister has also described her precarious 
mental state.  The veteran has revealed to therapists that 
she has had suicidal ideation.

Although a VA physician who evaluated the veteran in November 
1997 was of the view that PTSD in her case was productive of 
only moderate impairment, the Board finds that the 
information as to the veteran's psychiatric status provided 
by her, her husband, and her sister presents a disability 
picture which more nearly approximates a considerable level 
of social and industrial impairment, within the meaning of 
38 C.F.R. § 4.132, Code 9411 (1996).  With regard to the 
veteran's work impairment, her performance evaluation in 
August 1997 suggested that her ability to function at work 
had deteriorated since her return from the Persian Gulf, 
where she was a victim of a rape.  This and other evidence 
indicates occupational and social impairment with reduced 
reliability and productivity.  38 C.F.R. § 4.130, Code 9411 
(1998).  The Board therefore concludes that, with application 
of 38 C.F.R. § 4.7, a 50 percent evaluation for PTSD is in 
order, under either the old or new criteria.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

The Board further finds that, given the results of the most 
recent VA psychiatric examination, the evidence as a whole 
does not support a finding of severe social and industrial 
impairment or occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, so as to support a 
rating in excess of 50 percent.  The November 1997 
psychiatric examination noted the above history of PTSD 
symptoms, but the mental status examination was relatively 
normal with no indication of obsessional rituals which 
interfere with routine activities; illogical speech; near 
continuous panic or depression affecting the ability to 
function independently, impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  Moreover, the GAF scale score was reported at 
that time as 65, which is in the mild to moderate range of 
impairment.  Thus, a rating in excess of 50 percent is not 
warranted, under the old or new rating criteria.
V.  Left Knee

VA X-rays of the veteran's left knee in August 1995 were 
normal.

In May 1997, the veteran testified that her left knee was 
painful and would give way and that she wore a knee brace.

VA X-rays of the left knee in November 1997 were normal.

At a VA joints examination in November 1997, the veteran 
walked with a cane; she complained of chronic left knee pain.  
On examination, her gait was antalgic; there was no effusion; 
range of motion was from 5 degrees to 110 degrees, with 
extreme pain and extreme crepitus over the patellofemoral 
joint.  The left knee was stable to varus and valgus stress.  
The impression was chronic patellofemoral syndrome, which had 
been recalcitrant to conservative treatment with nonsteroidal 
anti-inflammatory drugs and exercise.

The veteran's left knee disability has been rated under 
Diagnostic Code 5257, which provides that a 10 percent rating 
is warranted for slight impairment of a knee, with recurrent 
subluxation or lateral instability.  A 20 percent rating 
requires moderate impairment, with recurrent subluxation or 
lateral instability.  A 30 percent rating requires severe 
impairment, with recurrent subluxation or lateral 
instability.

The veteran's left knee was not unstable at the VA 
examination in November 1997, and subluxation has not been 
objectively demonstrated.  However, a painful joint is 
entitled to at least the minimum compensable rating.  
38 C.F.R. § 4.59 (1998); Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  The veteran has objectively confirmed 
extreme pain on motion of the left knee, but no instability.  
Under these circumstances the Board finds that the currently 
assigned 20 percent evaluation appropriately compensates her 
for her left knee disability, including pain on use.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Based on the range of motion of the left knee found at the VA 
examination in November 1997, an evaluation in excess of 20 
percent is not in order under Diagnostic Codes 5260, 5261, 
which pertain to limitation of flexion and limitation of 
extension of a leg.  In addition, as arthritis has not been 
diagnosed, the Diagnostic Codes pertaining to arthritis are 
not for application.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to 
those issues on appeal for which the benefits sought have not 
been granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for a skin rash and pruritus, as a result 
of undiagnosed illness, is denied.  

Service connection for headaches, as a result of undiagnosed 
illness, is denied.

Service connection for spots on the tongue, as a result of 
undiagnosed illness, is denied.  

Service connection for hair loss, as a result of undiagnosed 
illness, is granted.  

Service connection for pain in multiple joints, not including 
the left knee, left hip, or left shoulder, as a result of 
undiagnosed illness, is granted.  

An increased evaluation for a respiratory condition, with flu 
symptoms and fatigue, as due to undiagnosed illness, is 
denied.  



An evaluation of 50 percent for post-traumatic stress 
disorder is granted, subject to governing regulations 
concerning the payment of monetary awards.  

An increased evaluation for left knee patellofemoral syndrome 
is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

19

- 1 -


